United States Court of Appeals
                      For the First Circuit


No. 13-1490

    SARAHJANE BLUM; RYAN SHAPIRO; LANA LEHR; LAUREN GAZZOLA;
                    IVER ROBERT JOHNSON, III,

                     Plaintiffs, Appellants,

                                v.

              ERIC H. HOLDER, JR., Attorney General,

                       Defendant, Appellee.


                           ERRATA SHEET

     The opinion of this Court issued on March 7, 2014 is amended
as follows:

     On page 21, line 17, "statue" is replaced with "statute".

     On page 24, lines 8-9, "first amendment" is replaced with
"[F]irst [A]mendment".